Citation Nr: 1201283	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  05-29 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for low back disability, to include degenerative disc disease, spinal stenosis, arthritis, and spondylolisthesis.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb

INTRODUCTION

The Veteran served on active duty from December 1968 to July 1970 and from August 1972 to August 1974.   

This case originally came before the Board of Veterans' Appeals (Board) on appeal from the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee (RO).  A May 2010 Board decision denied reopening of a claim for service connection for low back syndrome with degenerative disc disease and scoliosis.  

The May 2010 Board denial was vacated and remanded to the Board by Order of the Court of Appeals for Veterans Claims (Court) in July 2011, based on a July 2011 Joint Motion for Remand (Joint Motion).  

According to a letter from the Veteran's attorney, received by VA on November 8, 2011, this case should be remanded back to the RO for VA to appropriately develop, to include VA examination, and provide de novo adjudication of a claim for service connection for low back disability.  

The appeal is REMANDED to the VARO.  VA will notify the appellant if further action is required.


REMAND

The July 2011 Joint Motion found that, in light of Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) (holding that claims based on separate and distinctly diagnosed conditions must be considered separate and distinct claims for purposes of VA benefits) and Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when determining the scope of a claim, the Board must consider "the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim"), the Board did not provide an adequate statement of reasons or bases as to whether evidence that it considered in an attempt to reopen the Veteran's previously denied claim for scoliosis should have been considered as an informal claim for separately diagnosed back disabilities.

The Veteran's original claim for a back disability was denied by the Board in February 1976, at which time the Veteran's back disability was specifically identified as scoliosis of the thoracolumbar spine.  The claim was denied in February 1976 because the Veteran's scoliosis was found to be a developmental defect that preexisted service and was not aggravated thereby.  The claim was subsequently denied several times prior to September 2004 because the Veteran had not submitted new and material evidence sufficient to reopen the previously denied claim.  

The current claim for back disability was received by VA in September 2004.  Medical evidence involving the low back obtained by VA following the September 2004 claim included diagnoses of degenerative disc disease, a history of spinal stenosis, severe arthritis of the back, and spondylolisthesis.  There is no nexus opinion on file on whether these recent diagnoses are causally related to service.

As the RO did not address these diagnoses in any prior rating decision, the Board agrees with the Veteran's attorney that they constitute a new claim for jurisdictional purposes and need to be remanded for development and consideration by the RO in the first instance.  See Boggs, supra. 

VA has the authority to schedule a compensation and pension examination when such is deemed to be necessary, and the Veteran has an obligation to report for that examination.  Pursuant to 38 C.F.R. § 3.327(a) (2011), an examination will be requested whenever VA determines, as in this case, that there is a need to confirm the existence and to verify the etiology of a disability.  See also 38 C.F.R. § 3.159 (2011).  




Therefore, the case is REMANDED for the following actions:  

1.  The RO will take appropriate action to contact the Veteran and ask him to provide the names, addresses and approximate dates of treatment for any health care providers, including VA, who may possess additional records not currently on file that are pertinent to a claim for service connection for low back disability, to include degenerative disc disease, spinal stenosis, arthritis, and spondylolisthesis.  After obtaining any necessary authorization from the Veteran for the release of his private medical records, the RO should obtain and associate with the file all records that are not currently on file.  If the RO is unsuccessful in obtaining any such records identified by the Veteran, it should inform the Veteran of this and request him to provide a copy of the outstanding medical records if possible.  

2.  The RO will provide the Veteran with a duty to notify and assist letter under the Veterans Claims Assistance Act of 2000 (VCAA) with regard to how to substantiate his claim for entitlement to service connection for low back disability, to include degenerative disc disease, spinal stenosis, arthritis, and spondylolisthesis.

3.  After the above has been completed, the RO must arrange for examination of the Veteran by an appropriate health care provider to determine the etiology of his low back disability, to include degenerative disc disease, spinal stenosis, arthritis, and spondylolisthesis.  The claims folder will be made available and reviewed by the health care provider prior to the evaluation.  The following considerations will govern the evaluation:

a. The claims folder and a copy of this remand will be made available to the examiner for review in conjunction with the opinion, and the examiner must specifically acknowledge receipt and review of these materials in any report generated.  

b. After reviewing the claims files and examining the Veteran, the examiner must provide an opinion on whether it is as likely as not (i.e. a 50 percent probability or greater) that any low back disability found is causally related to service.

c. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  If the examiner is unable to make a determination without resorting to mere speculation, he/she will so state.  

d. If the examiner responds to the above inquiry that he/she cannot so opine without resort to speculation, the RO will attempt to clarify whether there is evidence that must be obtained in order to render the opinion non-speculative and then will obtain such evidence.  

Any necessary tests or studies must be conducted, and all clinical findings will be reported in detail.  The report prepared must be typed.

4.  Thereafter, the RO will review the claims files and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

5.  The RO must notify the Veteran that it is his responsibility to report for any scheduled VA examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.  

6.  Following completion of all indicated development, the RO will adjudicate the claim for service connection for low back disability, to include degenerative disc disease, spinal stenosis, arthritis, and spondylolisthesis, on a de novo basis.  If the benefit sought on appeal is denied, and the Veteran files a timely notice of disagreement, the Veteran and his attorney will be provided a Statement of the Case, which should include all pertinent law and regulations.  The Veteran is reminded that to vest the Board with jurisdiction over the issue, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2011).  If the Veteran perfects the appeal as to this issue, and the issue continues to be denied, the case must be returned to the Board for appellate review.  

The Veteran may present additional evidence or argument while the case is in remand status at the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


